Citation Nr: 1102984	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-03 535	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to November 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In 1995, the Veteran claimed service connection for insomnia.  In 
July 2001, the Board recharacterized the Veteran's claim as 
service connection for a sleep disorder and remanded the matter 
for issuance of a statement of the case (SOC).  An SOC was 
issued, but the Veteran failed to perfect an appeal of the RO's 
denial of his service connection claim.  In January 2003, the 
Veteran sought to reopen his previously denied claim for service 
connection for a sleep disorder.  

The Board notes that the instant matter was previously before the 
Board in January 2008, at which time the Board found that new and 
material evidence had been submitted to reopen a previously and 
finally disallowed claim for service connection for sleep apnea.  
The Board remanded the service connection claim for further 
development and for the RO to adjudicate the merits of the claim 
in the first instance.  Those actions having been completed, the 
claim is once again before the Board.

The Board recognizes that it is the responsibility of VA to 
consider alternate current conditions within the scope of the 
claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, as 
discussed below, the Veteran's post-service medical records 
contain impressions of moderate sleep disordered breathing, 
decreased sleep latency, and upper airway resistance syndrome 
(UARS).  Given the holding in Clemons, and the medical evidence 
of record, the Board has recharacterized the issue of entitlement 
to service connection for a sleep disorder, to include sleep 
apnea, as shown on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran does not currently have sleep apnea.

2.  The Veteran does not have a sleep disorder attributable to 
military service.


CONCLUSION OF LAW

The Veteran does not have a sleep disorder that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A review of the Veteran's service treatment records (STRs) shows 
that he was seen in February 1985 for complaints of malaise, 
insomnia, dysphagia, rhinorrhea, and a cough.  Drowsiness and 
confusion were denied.  A mild irritation of the tonsil was 
noted.  In May 1992, he presented with complaints of hot and cold 
chills, nasal and chest congestions, drowsiness, coughing, and a 
scratchy throat for three days.  He was treated with Dimetapp, 
Robitussin, Tylenol, and increased fluids.  In November 1994, he 
was seen for complaints of chronic fatigue with headaches.  He 
indicated he had been experiencing these symptoms for one to two 
years, but had not previously sought medical treatment.  A 
diagnosis of possible chronic fatigue of unknown etiology was 
recorded and further testing was ordered.  

In December 1996, the Veteran underwent a VA examination for 
depression and insomnia.  It was noted that he had problems 
sleeping.  In May 1997, the Veteran testified that he was 
diagnosed with a sleep disorder in service.  The Veteran denied 
having undergone a sleep study or any other sleep-related 
testing.  He stated that he was prescribed Valium and sleeping 
pills.  In January 1998, the Veteran was awarded service 
connection for "a nervous condition initially listed as insomnia 
and depression."  

Kaiser Permanente insurance records show that in August 2000, the 
Veteran indicated a concern with his sleeping and breathing.  A 
sleep study was ordered to rule out sleep apnea.  In January 
2001, the Veteran underwent a sleep study to evaluate him for 
obstructive sleep apnea.  Results of the sleep study showed 
"moderate sleep disordered breathing with a respiratory distress 
index of 27.2 events per hour."  An impression of "[m]oderate 
sleep disordered breathing corrected with nasal CPAP [(continuous 
positive airway pressure)] therapy" was recorded.  

In a January 2004 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the Veteran stated that he would mention his tiredness 
and restlessness during visits to sick call.  He stated that he 
was given medication to help him sleep.  He further stated his 
belief that sleep apnea was the cause of his in-service sleep 
disturbances.  In another Form 9 received in May 2004, the 
Veteran stated that he was diagnosed with sleep apnea after 
complaining of the same symptoms that he had complained of in 
service.  

A January 2007 VA community based outpatient clinic record shows 
that the Veteran had complained of problems with restful 
sleeping.  A full-night sleep study was conducted in September 
2007 for the purpose of ruling out sleep apnea.  A loud snore was 
noted.  Based on the study results, the Veteran was diagnosed as 
having "decreased sleep latency."  It was noted that he had 
occasional obstructive hyponeas followed by arousals and minimal 
oxygen desaturations.  The physician also recorded an impression 
of "[s]uspicious for UARS."  

In October 2007, the Veteran testified at a hearing before the 
Board.  He stated that his trouble sleeping began sometime 
between 1985 and 1987.  He indicated that his then wife would 
often nudge him to wake him up.  He stated that his wife told him 
that he would stop breathing in his sleep.  He reported being 
consistently tired by 10:30 a.m.  The Veteran stated that in 
service, he would complain of fatigue and tiredness but that the 
doctors would not record those complaints in his STRs.  The 
Veteran felt that his tiredness was treated as a side issue to 
the actual injuries he was seeking treatment for in service.  The 
Veteran indicated that he first received treatment after service 
in 2001, at which time he was issued a CPAP.  He stated that he 
discussed with his doctors the possibility that his sleep 
problems were related to service, but indicated that no doctor 
had ever so linked the two.  During the hearing, the Veteran was 
advised that he could submit lay statements, such as statements 
from his current wife and former wife, to support his claim.  The 
Veteran indicated his intent to procure such statements, noting 
that his current wife would attest to the fact that he keeps her 
up at night and is tired during the day.  

In November 2007, the Veteran submitted a statement from his ex-
wife who stated that she was married the Veteran from 1984 to 
1994 and that from 1985 to 1987, she noticed that the Veteran was 
not sleeping through the night and often times would stop 
breathing.  

As noted in the introduction, in January 2008, the Board reopened 
the Veteran's claim for service connection for sleep apnea and 
remanded the matter for further development.  Associated with the 
claims folder are VA outpatient treatment records dated from May 
2008 to August 2008.  These records show treatment for low-back 
pain and a skin rash and contain complaints of fever, chills, and 
cold symptoms.  A May 2008 progress note records diagnoses of 
low-back pain, osteoarthritis, and sleep apnea/UARS.  An August 
2008 primary care triage note addendum notes that the Veteran did 
have sleep apnea and used a CPAP sometimes.  

In June 2010, the Veteran was afforded a VA examination.  The VA 
examiner noted that the claims folder had been reviewed and 
documented the Veteran's subjective current complaints of daytime 
fatigue and past complaints of problems falling asleep and 
sluggishness while in the service.  The examiner noted in-service 
complaints of malaise and insomnia without downiness or confusion 
in February 1985, and drowsiness, chills, congestion, and sore 
throat in May 1992.  She also acknowledged the diagnosis of 
chronic fatigue of unknown etiology made in November 1994.  The 
examiner stated that those were the only instances in the STRs 
where she was able to find that the Veteran had complained of 
problems sleeping.  During the examination, the Veteran reported 
having undergone a sleep study once or twice between 1995 and 
2001.  No further information regarding those studies was 
recorded.

The examiner reviewed that January 2001 sleep study, stating that 
she was unable to locate in the sleep study report where the 
Veteran was officially diagnosed with sleep apnea.  The examiner 
noted poor follow-up for his sleep problems in service.  She also 
reviewed the statement by the Veteran and his ex-wife.  The 
examiner opined that the Veteran did not suffer from sleep apnea 
and that it was not likely related to his sleep problems in 
service that were present when he also complained of sore throat, 
chills, congestion, and headaches.

II.  Analysis

A.  Service Connection

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  With regard to how evidence is considered 
when adjudicating a claim, the United States Court of Appeals for 
the Federal Circuit stated that:

[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent 
to identify the medical condition, (2) the 
layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a 
later diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (quoting Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007)).  

Alternatively, the second and third elements of service 
connection can be demonstrated through continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of 
symptomatology may be established if it is demonstrated that (1) 
a condition was "noted" during service; (2) there is post-
service evidence of the same symptomatology; and (3) there is 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

At the outset, the Board notes that the evidence of record is 
conflicting as to whether the Veteran has been diagnosed as 
having sleep apnea, either currently or at any point during the 
pendency of the current claim.  In July 2001, the Veteran was 
diagnosed with moderate sleep disordered breathing.  Although the 
Veteran maintains that he was diagnosed with sleep apnea at that 
time, the sleep study report does not so conclusively state.  
Sleep disordered breathing encompasses "any of several disorders 
characterized by sleep disruption due to some sleep-related 
breathing problem, resulting in excessive sleepiness or insomnia; 
included are central and obstructive sleep apnea syndrome . . . 
and primary alveolar hypoventilation."  Dorland's Illustrated 
Medical Dictionary 556 (31st ed. 2007).  Further, the September 
2007 VA sleep study resulted in a diagnosis of decreased sleep 
latency and impression of possible UARS.  Sleep latency refers to 
"the period between the time a person lies down to rest and the 
onset of sleep."  Id. at 1022.  Thus, neither sleep study, both 
of which were ordered for the specific purposes of evaluating the 
Veteran for obstructive sleep apnea, supports a diagnosis of 
sleep apnea.

However, VA treatment records dated in May and August 2008 record 
diagnoses of sleep apnea and UARS, and indicate the Veteran's 
occasional use of a CPAP machine.  Despite the presence of a 
diagnosis of sleep apnea in the VA treatment records, the Board 
finds the preponderance of the evidence is against a finding that 
the Veteran has sleep apnea.  Two sleep studies failed to yield a 
definitive diagnosis of sleep apnea.  As to the diagnosis of 
sleep apnea recorded in the VA treatment records, the Board finds 
that that diagnosis is not supported by the medical evidence of 
record as a whole.  The Board has considered the Veteran's 
assertions that he has sleep apnea.  In this case, however, as a 
layperson, the Veteran's lay statements are not competent to 
support a diagnosis of sleep apnea.  As stated above, there are a 
number of sleep-related breathing disorders that are manifested 
by similar symptoms.  Thus, the Board finds that a lay person is 
not competent to identify sleep apnea as opposed to another 
sleep-related breathing disorder.  Further, when definitive 
evidence of sleep apnea was sought by way of sleep studies, it 
was not diagnosed, so it cannot be said that the Veteran was 
reporting a contemporaneous diagnosis of that condition, nor 
describing symptoms later diagnosed as sleep apnea.  In short, 
the Veteran's lay assertions are not competent and sufficient to 
establish a diagnosis of a condition.  See Jandreau, supra.

The Board has also considered whether the Veteran suffers from a 
sleep disorder other than sleep apnea that is etiologically 
related to service and finds that he does not.  In this regard, 
the Board notes that the Veteran has been diagnosed as having 
moderate sleep disordered breathing, decreased sleep latency, and 
UARS.  However, none of those conditions has been related the 
Veteran's military service.  The June 2010 VA examiner reviewed 
the Veteran's STRs, noting that the Veteran had only complained 
of problems sleeping at times when he also complained of cold 
symptoms, such as a sore throat, chills, congestion, and 
headaches.  The examiner's account is supported by a review of 
the Veteran's STRs.  

The Board has also considered the Veteran's assertion that his 
service treatment providers failed to document his complaints of 
fatigue and sleep problems.  However, a review of the numerous 
STRs of record reveals detailed treatment entries that document 
the Veteran's subjective complaints with regard to a variety of 
injuries and illnesses in service.  The Board finds that the 
detailed nature of the Veterans STRs weighs against his assertion 
that his complaints were not documented.  Rather, the Board 
concludes that the Veteran did not proffer such complaints in 
service other than where noted in the STRs as discussed above.  
Further, the Veteran himself stated that he had discussed with 
his doctors the possibility that his sleep problems were related 
to service, but indicated that no doctor had ever linked the two.  
The Veteran was also advised to submit lay evidence from person's 
who had observed the Veteran sleeping.  Although he submitted a 
statement from his ex-wife, who reported her observations of the 
Veteran's sleep between 1985 and 1987, he failed to submit any 
lay evidence, other than his own assertions, pertaining to his 
post-service sleep symptomatology.  As to the Veteran's reported 
symptoms of chronic fatigue and sleep problems since service, 
post-service treatment records show that the Veteran complained 
of fatigue and insomnia during a November 2002 VA mental status 
examination.  The Board notes that the Veteran is currently 
service connected for a depressive disorder that RO stated was 
initially claimed as "insomnia and depression."  Thus, it 
appears that the Veteran's complaints of insomnia have been 
related to his service-connected depressive disorder and are not 
manifestations of a separate sleep disorder.  VA outpatient 
treatment records show treatment for low back pain and knee pain, 
but do not indicate that the Veteran had complained of problems 
sleeping.  In short, there is no evidence of record linking any 
diagnosed sleep disorder to service.  Without the requisite 
medical-nexus evidence, service connection must be denied.  See 
Davidson, supra.  

In finding that service connection for a sleep disorder, to 
include sleep apnea, is not warranted, the Board has considered 
the benefit-of-the-doubt doctrine, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  The Board is unable to identify a 
reasonable basis for granting service connection.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 C.F.R. § 3.102 (2010).

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will attempt 
to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).
As stated above, in January 2008, the Board reopened the 
Veteran's claim for service connection for sleep apnea and 
remanded the matter for further development and adjudication on 
the merits.  In March 2008, the Appeals Management Center (AMC) 
sent to him a letter notifying him of the evidence required to 
substantiate his service connection claim.  Specifically, the 
letter informed him that the evidence must show that his sleep 
apnea had existed since service.  The letter advised the Veteran 
of the information already in VA's possession and the evidence 
that VA would obtain on his behalf, as well as of the evidence 
that he was responsible for providing to VA, to include private 
medical evidence.  The RO further advised the Veteran on the 
types of evidence he could submit that would support his claim 
for service connection.  The letter also included the notice 
elements required by Dingess for how VA determines disability 
ratings and effective dates.  The Veteran's claim was adjudicated 
on the merits via an August 2010 supplemental SOC.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  Further, the Board finds that the March 2008 notice 
letter complies with the requirements of 38 U.S.C.A. § 5103(a), 
and afforded the Veteran a meaningful opportunity to participate 
in the development of his claims.  Thus, the Board is satisfied 
that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has 
fulfilled its obligation to assist the Veteran.  All available 
evidence pertaining to the Veteran's claims has been obtained.  
The evidence includes his STRs, VA outpatient treatment records, 
VA examination reports, private medical evidence, VA hearing 
transcripts, and lay statements by the Veteran and his ex-wife.  
The Veteran also had a hearing in his case, and the hearing 
officer informed him of additional evidence that he could submit 
to support his claim (lay statements from his current and former 
wives).  The Board notes that the Veteran has indicated receiving 
one or two private sleep studies between 1995 and 2001.  However, 
he provided no detailed information regarding those studies.  
Further, the Veteran has stated that none of his doctors has 
linked his sleep problems to service.  As such, the Board finds 
that VA was not obliged to obtain those records in this case.  
See 38 U.S.C.A. 5013A(a)(2) (Secretary is not required to provide 
assistance where no reasonable possibility exists that assistance 
would aid in substantiating the claim); (b)(1) (Secretary shall 
make reasonable efforts to obtain private records that the 
claimant adequately identifies).  

In June 2010, VA afforded the Veteran a VA examination.  The 
examiner reviewed the claims folder and conducted a thorough 
examination of the Veteran.  The examiner recorded the Veteran's 
subjective complaints related to his disability.  As requested, 
the examiner opined as to the whether or not the Veteran's sleep 
disorder, to include sleep apnea, was related to service.  The 
examination report contains sufficient evidence by which to 
evaluate the Veteran's claim for service connection.  Thus, the 
Board has properly assisted the Veteran by affording him an 
adequate VA examination.


ORDER

Service connection for a sleep disorder, to include sleep apnea, 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


